Citation Nr: 1752841	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to participate in a Board hearing to be held in November 2014.  The Veteran failed to appear and has not offered good cause for his failure to do so; accordingly, his hearing request is deemed withdrawn.  This matter was most recently before the Board in April 2017, at which time the issue of TDIU was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran received a VA examination in June 2017, in which the VA examiner addressed the impact of the Veteran's service-connected left ankle disability, characterized as a left calcaneal bone spur, on his ability to function in an occupational environment.  The Veteran reported pain and instability in his left ankle, and stated that he had previously worked as a roofer and putting siding on homes, noting that he last worked in the mid 1970's due to pain and instability of both ankles.  The VA examiner diagnosed the Veteran with osteoarthritis of the left ankle in addition to his service-connected left calcaneal bone spur, and ultimately opined that the Veteran's left calcaneal bone spur would have no effect on the Veteran's ability to function in an occupational environment because it was physically and anatomically unrelated to his left ankle pain and instability and was physiologically and anatomically unrelated to his left ankle osteoarthritis.

The Veteran was granted service connection for his left ankle disability in an October 2007 Rating Decision, in which the RO also recharacterized the Veteran's claimed left ankle disability as service connection for his diagnosed left ankle calcaneal spur.  However, the October 2007 Rating Decision specifically identified the Veteran's reported symptoms of chronic pain, fatigability, pain that is aggravated by any increased activity, swelling, and mild limitation of motion, as symptoms associated with the Veteran's claimed left ankle condition.  The RO noted that the Veteran exhibited these symptoms continuously since service, and thus, resolving all reasonable doubt in the Veteran's favor, granted service connection for a left ankle condition.  Because the June 2017 VA examiner's opinion failed to address all symptoms encompassed by the Veteran's service-connected left ankle disability, the Board finds that the opinion is inadequate for adjudication purposes.  Consequently, the Board finds that a remand is necessary in order to obtain another opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-8940 in order to assist VA in better understanding the Veteran's education, training, and work history. 

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected left ankle disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner should then comment on and describe the extent to which the Veteran's service-connected left ankle disability has impaired the Veteran's ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The report should include a description of the limitations and restrictions imposed by the Veteran's service-connected impairments on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.  The examiner should specifically address the Veteran's reported symptoms of chronic pain, fatigability, pain that is aggravated by any increased activity, swelling, and mild limitation of motion when evaluating the Veteran's occupational impairment. 

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



